The appellant and his brother, Richard Blevins, were jointly indicted at the fall term, 1919, of the circuit court of De Kalb county for killing Belton Little; the indictment charging murder in the first degree. At the same term of the court an indictment was returned against the appellant and his brother for killing Arnold Scott. At the spring term, 1921, of the court the appellant was tried upon the indictment for the killing of Arnold Scott and was acquitted.
Upon arraignment on the indictment in this case the appellant filed a plea of former acquittal, averring that he was at the spring term, 1921, put upon trial for the killing of Arnold Scott and was acquitted, and that the killing of the two persons was at the same time and based upon the same facts. Issue was joined upon the plea and was submitted to a jury, which decided the issues in favor of the state. There was a conflict in the evidence. The appellant claimed that he did not shoot the deceased, but that his gun went off accidentally in a struggle with Arnold, and that the sheriff shot the deceased.
Deceased, Belton Little, who was a deputy sheriff, and another deputy, Arnold Scott, who was killed in the same difficulty, and the sheriff went to the house where appellant lived with his mother, two sisters, and Richard Blevins; the last named being jointly indicted with the appellant. The three officers went into the house and awaited the coming of the appellant and his brother, leaving the automobile in which they had approached the house in the woods several hundred yards away in charge of one York. In a short while appellant and his brother came home, and as soon as they entered the house shooting commenced, the two deputies were killed, the sheriff was wounded, as were the appellant and his brother. The evidence was in dispute as to who started the shooting. The evidence showed that Little died from a wound made by a ball from a pistol or a rifle — the ball entering his head — and that the shot which killed Arnold was from a shotgun. It was clear that the two deputies were shot with different weapons, and that Scott was first shot with a shotgun, and Little was then shot with a rifle or pistol. One of the brothers had a shotgun and the other had a rifle. The same shot that killed Little did not kill Arnold. It was a matter of inference for the jury from the evidence that the boy who had the rifle killed Little and the other boy who had the shotgun killed *Page 232 
Arnold. There was evidence that both the brothers were shooting. The shooting of Arnold and the shooting of Little about the same time, in the same house, in the same general difficulty, with different weapons, were separate offenses, and the acquittal of the appellant for shooting Arnold, was no bar to his prosecution for shooting Little. Each act of shooting, the firing of the shotgun at one man and the firing of the rifle at another, was a separate act and constitutes a separate offense. If in the same affray a defendant shoots and kills one person and by a second act shoots and kills another, the two results by different acts of shooting cannot be said to grow out of the same unlawful act, but out of two distinct acts, and the party shooting is responsible for the two results from the two separate acts, and may be indicted and punished separately for each. If one of the brothers in the instant case killed Little with a rifle and the other killed Arnold with a shotgun, these were separate and distinct acts and offenses. "The two offenses must be the same — must be identical in law and in fact — or an acquittal or conviction of the one is not a bar to a prosecution for the other." Gunter v. State, 111 Ala. 23,20 So. 632, 56 Am. St. Rep. 17; Gordon v. State, 71 Ala. 315.
It results from the foregoing that charges A1 and A2 refused to defendant on the trial of his plea of former acquittal were properly refused.
There was a conflict in the evidence, and charge A3, the general affirmative charge for the defendant, on his plea of former acquittal, was properly refused.
The name of Charles F. Gilland, farmer, beat 6, appeared on the venire ordered for the trial of defendant. Charles Gilland, beat 17, a different man, was summoned by the sheriff but did not appear. The court overruled the motion of the defendant to continue the trial until Charles F. Gilland of beat 6 could be summoned and brought into court. The same proposition on similar facts was decided adversely to the contention of the defendant by the majority of the justices of the Supreme Court in Blevins v. State, 204 Ala. 476, 85 So. 817, and this Blevins Case was followed by the court of Appeals in Blevins v. State, 17 Ala. App. 562, 85 So. 819.
The defendant had introduced evidence tending to show that the deceased was drunk at the time of the killing, and in rebuttal the state introduced evidence in contradiction of the evidence offered by defendant. On cross-examination by defendant's counsel the following question was asked the state's witness, "You say he had 17 gallons of whisky?" The answer was: "Yes, sir; we captured it." Defendant's counsel moved to exclude the statement, "we captured it," on the ground that it was not responsive to the question, and the court overruled the motion. There was nothing in the statement tending in any way to connect the defendant with the possession of the whisky before it was captured, and could not, therefore, have been prejudicial to the rights of the defendant. On the contrary, it tended to explain the possession of the whisky by the sheriff and his deputies, without in any manner connecting the defendant with it. The defendant, having instituted the inquiry about the whisky, cannot complain that the evidence was irrelevant. The state would therefore have had the right to show that the sheriff and his deputies were in the lawful possession of the whisky to rebut the inference that the deceased, one of the deputies, had it in possession to drink and was drunk from its use.
It will serve no useful purpose to discuss the other objections and exceptions to the admission of evidence, as they are obviously without merit.
Charges D, F, and K refused to defendant are covered by given charge G.
Refused charge I is covered by given charge 4.
Evidently, the words "more certainty" in charge L are intended for "moral certainty," but we are not authorized to make the substitution, and the use of the words "more certainty" in the charge render it bad, if it is not faulty for other reasons.
Charge M is argumentative, but was substantially covered by given charge N.
Charge O is invasive of the province of the jury and omits imminent peril of life or serious bodily harm, an essential element of self-defense.
Refused charge 1 is covered by given charge A.
Refused charges 3 and 9 are covered by given charge G.
Charge 6 is covered by given charge N and the oral charge of the court.
Charge 7 invades the province of the jury.
Objection was made to certain portions of the argument of the state's solicitor, and the court sustained objection where motion was made to exclude except in one instance, as follows:
  "The motive for this killing was 15 gallons of liquor that the defendant's counsel proved was over there in the car."
There was no ruling on the motion and no exception reserved. The question is not properly presented for review. The defendant had proven that the liquor was in the car. The court did not err in refusing to withdraw the case from the jury and enter a mistrial.
One of the grounds specified in a motion for a new trial was:
  "Because one J. Frank Pickens, who was one of the jurors to try the case, had a fixed opinion *Page 233 
as to the guilt or innocence of the defendant and was prejudiced in the case."
One of the grounds for challenge of a juror is that he has a "fixed opinion as to the guilt or innocence of the defendant, which would bias his verdict." Section 7276, Code 1907. A juror who has expressed an opinion based on rumor is not incompetent to try a case if he will be governed entirely by the evidence and has not a "fixed opinion which would bias his verdict." Funderburk v. State, 145 Ala. 661, 39 So. 672; Jarvis v. State, 138 Ala. 17, 34 So. 1025; Ragsdale v. State, 134 Ala. 24,32 So. 674.
Hearing part of the evidence and part of the argument on a former trial does not disqualify a juror unless he has formed therefrom or otherwise a fixed opinion which would bias his verdict. Jones v. State, 120 Ala. 303, 25 So. 204; Hammil v. State, 90 Ala. 577, 8 So. 380.
The court did not err in refusing the motion for new trial. We find no prejudicial error in the record. The judgment of the circuit court is affirmed.
Affirmed.
                              On Rehearing.
The law was fully, fairly, and correctly given to the jury in the oral instructions of the court on the trial of the defendant on his plea of former acquittal, and the oral instructions of the court fully and substantially covered the principles of law set out in requested charges A1 and A2.
We have carefully considered every question presented in this case and must adhere to our former rulings.
The application for rehearing is overruled.